DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group I Method invention, claims 1-5, in the reply filed on 5/26/2021 is acknowledged.  The traversal is on the grounds that the Method cannot be used to make a materially different product other than the claim 6 product since the method must be completed within “a very short time, around 100 milliseconds” which cannot be accomplished manually (i.e., other than electronically).  This is not persuasive.  The claim 1 Method does not recite the argued limitation “a very short time, around 100 milliseconds” and is thus not limited as such. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 5/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear whether “stopping the movement” (line 8 of claim 1) is to refer to the previous “rotation” (line 4 of claim 1), the previous “moving” (line 7 of claim 1) or both types of movement.1
It is unclear how “an ideal position” (line 10 of claim 1) can be achieved after “stopping the movement” (line 8 of claim 1).  Additionally, the phrase “ideal” is relative in scope and unclear.
The phrase “as quickly as possible” (line 11 of claim 1) is relative in scope and unclear.
It is unclear whether “an actuator” (lines 1-2 of claim 2) is to refer to the previous recitation of “an actuator” (line 3 of claim 1) or to an additional element.
The limitation “the flow rate” (line 4 of claim 2) lacks antecedent basis and is further unclear as to which substance, if any, is flowing.
The limitation “increasing the flow rate… makes it possible” (line 4 of claim 2) is unclear as to whether the limitation is a method step or an intended function/property of an apparatus.  A single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs, e.g., when one actually performs a step of use or merely when one makes product structure capable of being so used.  See MPEP 2173.05(p)(II).
The limitation “a predetermined pressure” (lines 4-5 of claim 2) is unclear as to what element or substance incurs the predetermined pressure.
The limitation “raising the pressure up to a first threshold” (line 7 of claim 2) is unclear as to whether it is to be the same as the previous “predetermined pressure” (line 5 of claim 2).  
The limitation “raising the pressure… enables” (line 7 of claim 2) is unclear as to whether the limitation is a limiting method step or a function/property of an apparatus.  A single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs, e.g., when one actually performs a step of use or merely when one makes product structure capable of being so used.
The limitation “lowering the pressure down to a second threshold” (line 10 of claim 2) is unclear as to whether it is to be the same as the previous “predetermined pressure” (line 5 of claim 2) or not.  
The limitation “lowering the pressure down to a second threshold… serves to” (lines 10-11 of claim 2).  is unclear as to whether the limitation is a method step or a function/property of an apparatus.  A single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs, e.g., when one actually performs a step of use or merely when one makes product structure capable of being so used.

Prior Art Not Applied
If a claim rejected under 35 USC 112 is merely unclear as to which embodiment, of multiple otherwise clear embodiments, the inventor seeks protection for then MPEP §2143.03(I) and MPEP §2173.06 would permit, at the examiner's discretion, application of prior art in rejection under 35 USC 102 and/or 103.  However, when the nature of the clarity issue, and/or the multiplicity of clarity issues, does not readily allow for at least one fully clear interpretation of all the limitations of the claim then the above noted MPEP sections expressly forbid applying prior art under 35 USC 102 or 35 USC 103 since such would require an improper speculative assumption as to the full meaning and/or scope of the claim.2  
In the instant case the nature and/or multiplicity of issues set forth in the 35 USC 112 clarity rejections elsewhere above prohibits application of prior art to the claims under 35 USC 102 or 35 USC 103.  However, the examiner has conducted as full a search as possible for the disclosed invention such that the references of record should give applicant a fair appreciation for the relevant state of the art.  In the interest of compact prosecution, applicant is strongly urged to carefully review all of the prior art references of record and ensure that any amendment to overcome the 35 USC 112 clarity rejections also be carefully drafted so as to avoid any subsequent 35 USC 102/103 rejection based on the prior art of record. 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
	


	


    
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 See Ex parte Miyazaki, 89 USPQ2d 1207 (Board of Patent Appeals and Interferences 2008) (precedential) wherein the Board found that when the claims are indefinite "prior art rejections must fall, pro forma, because they necessarily are based on speculative assumption as to the meaning of the claims.  In re Steele, 305F.2d859, 862-63(CCPA 1962)".  See also MPEP §2143.03(I) and MPEP §2173.06 which forbids application of prior art to a claim that requires a speculation or assumption on meaning or scope, citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).